ORDER APPOINTING BOARD MEMBERS
¶ 1 Pursuant to 12 O.S.1991, § 1803.1, the following persons are hereby appointed by category to positions on the Dispute Resolution Advisory Board:
James M. Cox Midwest City, Oklahoma Law Enforcement
Carol M. Hansen Oklahoma City, Oklahoma The Judiciary
Michael T. Oakley Oklahoma City, Oklahoma Department of Corrections
Thornton Wright, Jr. Oklahoma City, Oklahoma Legal Profession
Jonna S. Geitgey Oklahoma City, Oklahoma Social Service Agencies
Stan Foster Oklahoma City, Oklahoma Consumer Organizations
Lisa Yates Oklahoma City, Oklahoma Business Organizations
Ted Roberts Norman, Oklahoma Academic Community
Cathy Stocker Enid, Oklahoma District Attorney
Ralph Triplett, Jr. Local Government Woodward, Oklahoma
Jane F. Wheeler State Government Oklahoma City, Oklahoma
Terry Winn Member At Large Chickasha, Oklahoma
*410Christi Winkle Roach Member At Large Oklahoma City, Oklahoma
Bobbie Burbridge Lane Member At Large Oklahoma City, Oklahoma
June W. Morgan Retired Citizens Norman, Oklahoma
Michael D. Evans Ex Officio Oklahoma City, OK
¶2 These appointments shall be effective July 1, 2006, and shall expire June 30, 2007, but the members shall continue to hold office until their successors are appointed and qualified.
¶ 3 Pursuant to Rule 5, part B of the Rules and Procedures for the Dispute Resolution Act, James M. Cox of Midwest City, Oklahoma, is designated by the Supreme Court as Chairperson of the Dispute Resolution Advisory Board for the term beginning July 1, 2006, and ending June 30, 2007.
/s/ Joseph M. Watt CHIEF JUSTICE
¶ 4 WINCHESTER, V.C.J., LAVENDER, HARGRAVE, KAUGER, EDMONDSON, TAYLOR and COLBERT, JJ., concur.
¶ 5 OP ALA, J., not participating.